608 So. 2d 551 (1992)
Brian Boyd SPENCER, Appellant,
v.
STATE of Florida, Appellee.
No. 92-1180.
District Court of Appeal of Florida, Fourth District.
November 18, 1992.
Brian Boyd Spencer, pro se.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Sarah B. Mayer, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Appellant Brian Spencer appeals the summary denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Appellant alleged five different grounds for relief in his motion, including a claim that the trial court failed to advise him of the immigration consequences of his guilty plea. On appeal he seeks relief on this claim based on an appellate immigration decision finding him deportable because of the convictions in this matter.
We reverse and remand for an evidentiary hearing as to this claim based on this court's recent holding in Marriott v. State, 605 So. 2d 985 (Fla. 4th DCA 1992), that Florida Rule of Criminal Procedure 3.172(c)(viii) renders it mandatory for the trial judge to instruct all defendants in all cases regarding possible immigration consequences. We affirm the trial court's summary denial of the remaining grounds alleged in appellant's motion.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.
ANSTEAD, POLEN and FARMER, JJ., concur.